DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Lint, Esq., on January 18, 2022.

Please amend claims 19 & 20 as follows.

19.	(Currently amended) A non-transitory computer readable medium recording a  measurement device control program causing a measurement device to execute:  

	a processing process of executing processing of the waveform sampled in the sampling process; 
	a time information acquisition process of acquiring time information from a time information provision device that is communicatively connected through a network; and 
	an adjustment process of adjusting a processing timing of the processing on the basis of the time information acquired in the time information acquisition process.  

	20.	(Currently amended) A non-transitory computer readable medium recording a  time information provision control program causing a time information provision device to execute:  
	a sampling process of sampling a waveform of at least one of a voltage and a current at a measurement point of a power line at a predetermined sampling timing; 
	a processing process of executing processing of the waveform sampled in the sampling process; and 
	a time information provision process of providing time information based on a processing timing of the processing for a measurement device that is communicatively connected through a network.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 12/10/2020 & 12/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. Pub. No. 2011/0208468 to Yamamoto et al.

Regarding claim 1, Yamamoto teaches a measurement device comprising:
a sampling unit (1101) configured to sample a waveform of at least one of a voltage and a current at a measurement point of a power line at a predetermined sampling timing (¶ [0088]);
a processing unit configured to execute processing of the waveform sampled by the sampling unit (¶ [0090]);

an adjustment unit configured to adjust a processing timing of the processing on the basis of the time information acquired by the time information acquisition unit (¶ [0093]).

Regarding claim 3, Yamamoto teaches the measurement device according to claim 1, wherein the time information acquisition unit acquires the time information from the time information provision device sampling a waveform of at least one of a voltage and a current at another measurement point of the power line (¶ [0129]).

Regarding claim 9, Yamamoto teaches the measurement device according to claim 1, wherein the processing unit samples the waveform in the sampling unit (¶ [0088]).

	Regarding claim 11, Yamamoto teaches the measurement device according to claim 3, wherein the processing unit samples the waveform in the sampling unit (¶ [0088]).

	Regarding claim 13, Yamamoto teaches a time information provision device comprising:

a processing unit configured to execute processing of the waveform sampled by the sampling unit (¶ [0090]); and
a time information provision unit configured to provide time information based on a processing timing of the processing for a measurement device that is communicatively connected through a network (¶ [0089]).

Regarding claim 14, Yamamoto teaches the time information provision device according to claim 13, wherein the time information provision unit provides the time information for the measurement device sampling a waveform of at least one of a voltage and a current at another measurement point of the power line (¶ [0129]).

Regarding claim 16, Yamamoto teaches the time information provision device according to claim 13, wherein the processing unit samples a waveform in the sampling unit (¶ [0088]).

Regarding claim 17, Yamamoto teaches a measurement device control method causing a measurement device to execute:

a processing step of executing processing of the waveform sampled in the sampling step (¶ [0090]);
a time information acquisition step of acquiring time information from a time information provision device that is communicatively connected through a network (¶ [0089]); and
an adjustment step of adjusting a processing timing of the processing on the basis of the time information acquired in the time information acquisition step (¶ [0093]).

Regarding claim 18, Yamamoto teaches a time information provision control method causing a time information provision device to execute:
a sampling step of sampling a waveform of at least one of a voltage and a current at a measurement point of a power line at a predetermined sampling timing (¶ [0088]);
a processing step of executing processing of the waveform sampled in the sampling step (¶ [0090]); and
a time information provision step of providing time information based on a processing timing of the processing for a measurement device that is communicatively connected through a network (¶ [0089]).

Regarding claims 19 and 20, Yamamoto teaches all limitations of those claims except a "non-transitory computer readable medium recording a . . . control program."  See supra the rejections of claims 17 and 18.
However, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also MPEP § 2143, Exemplary Rationales D and F and MPEP § 2114(IV)4.  Because the limitations of claims 19 and 20 are known other than mere basic programming, i.e., merely general purpose computer-based implementation of the method, that limitation does not patentably distinguish the claim over the prior art.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 

Claims 2, 4, 5, 6, 8, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of United States Patent App. Pub. No. 2002/0032535 to Alexander et al.

Regarding claim 2, Yamamoto teaches the measurement device according to claim 1, but does not teach explicitly wherein the time information acquisition unit acquires at least a value of a clock of the time information provision device and a value of a zero-cross counter counting zero-cross points at which positivity/negativity of the waveform is inverted in the time information provision device as the time information.
However, Alexander teaches the measurement device according to claim 1, but does not teach explicitly wherein the time information acquisition unit acquires at least a value of a clock of the time information provision device and a value of a zero-cross counter counting zero-cross points at which 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the zero-crossing counting and timing of Alexander with the device of Yamamoto in order to harvest further data for processing regarding the sampled waveform, e.g., period, power, etc.

Regarding claim 4, Yamamoto in view of Alexander teaches the measurement device according to claim 2, and Alexander further teaches wherein the time information acquisition unit acquires the time information from the time information provision device sampling a waveform of at least one of a voltage and a current at another measurement point of the power line (¶ [0129]).

Regarding claim 5, Yamamoto teaches the measurement device according to claim 1, but does not teach explicitly wherein the adjustment unit adjusts the processing timing using a zero-cross 
However, Alexander teaches the measurement device according to claim 1, but does not teach explicitly wherein the adjustment unit adjusts the processing timing using a zero-cross point at which positivity/negativity of the waveform is inverted as a reference (¶ [0272]: a zero crossing of the voltage is used to determine a period of the waveform, which then is capable of being used in timing synchronization).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the zero-crossing counting and timing of Alexander with the device of Yamamoto in order to harvest further data for processing regarding the sampled waveform, e.g., period, power, etc.

Regarding claim 6, Yamamoto in view of Alexander teaches the measurement device according to claim 2, and Alexander further teaches wherein the adjustment unit adjusts the processing timing using a zero-cross point at which positivity/negativity of the waveform is inverted as a reference (¶ [0272]).



Regarding claim 10, Yamamoto in view of Alexander teaches the measurement device according to claim 2, and Yamamoto further teaches wherein the processing unit samples the waveform in the sampling unit (¶ [0088]).

Regarding claim 12, Yamamoto in view of Alexander teaches measurement device according to claim 4, and Yamamoto further teaches wherein the processing unit samples the waveform in the sampling unit (¶ [0088]).

Regarding claim 15, Yamamoto teaches the time information provision device according to claim 13, but does not teach explicitly wherein the sampling unit samples the waveform at a sampling timing using a zero-cross point at which positivity/negativity of the waveform is inverted as a reference.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the zero-crossing counting and timing of Alexander with the device of Yamamoto in order to harvest further data for processing regarding the sampled waveform, e.g., period, power, etc.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2018/0172750 to Rajagopal et al. discloses line fault signature analysis.
United States Patent No. 9,759,751 to Sethi discloses line cycle correlated spectral analysis for power measurement systems.

United States Patent No. 6,289,267 to Alexander et al. discloses a graphical energy information display system having a menu for user selection of energy related information for an AC load control device.
United States Patent No. 4,884,021 to Hammond et al. discloses digital power metering.
United States Patent No. 4,612,617 to Laplace et al. discloses a method and apparatus for monitoring instantaneous electrical parameters of a power distribution system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
1/27/22